Citation Nr: 0927485	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostatitis.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to August 
1977 and from November 1986 to February 1987.  He also had 
service with the Air Force Reserve, with verified and various 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA), until he was assigned to the 
retired reserved in January 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the VA 
RO in Columbia, South Carolina, issued by the VA RO in 
Roanoke, Virginia.  During the course of his appeal, the 
Veteran requested a hearing before a Decision Review Officer 
at the RO.  A statement from the Veteran's representative, 
received in September 2006, indicated that he wished to 
cancel his hearing.  Thus, the hearing request is deemed 
withdrawn. See 38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Prostatitis did not have its onset in and is not 
otherwise related to active service or any period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for prostatitis are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.4, 3.6, 3.102, 
3.159, 3.303 (2008).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in September 2005, December 
2005, and March 2006, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for him to 
advise VA of and to submit any further evidence that was 
relevant to the claim.  In particular, the March 2006 letter 
informed him as to disability ratings and effective dates.  
The claim was last adjudicated via a supplemental statement 
of the case (SSOC) in January 2008.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, private treatment 
records, and a QTC examination.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, a fellow service member, 
and the Veteran's representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2008).  Active military, naval, or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred 
in the line of duty.  Id.  Accordingly, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated, while performing ACDUTRA 
or from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).   

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he currently has chronic 
prostatitis which developed during his period of military 
service.  Notably, a lay statement from a fellow service 
member, dated in October 2005, reflects a recollection that 
the Veteran was unable to go on a 15-day tour of duty for 
training for the Air Force Reserve due to his elevated PSA 
count.  

The Board notes that the Veteran received treatment for 
prostatitis during  the years he served in the Air Force 
Reserve.  In this regard, various treatment records, dated 
from December 1998 to June 2005, reflect a history of 
elevated PSA levels, with the Veteran's levels fluctuating 
from normal to elevated, and ranging from 2.4 ng/mL to 5.3 
ng/mL.  A pathology report, dated in June 1999, shows biopsy 
results for the left lobe of the prostate as benign, but 
results for the right lobe of the prostate as benign with 
focal acute inflammation within a few glands.  An 
accompanying treatment record, and a subsequent June 2000 
report, show diagnoses of chronic prostatitis in one lobe of 
the prostate, which can explain the Veteran's history of 
elevated PSA levels.  However, the Veteran's service 
treatment records are negative for findings of prostatitis 
during active duty service.  Although prostatitis may have 
prevented the Veteran from participating in Reserve training, 
as suggested by the lay statement discussed above, it is not 
shown that prostatitis had its onset in or is otherwise 
related to such training.  

In conjunction with the appeal, the Veteran received a QTC 
examination in April 2006, during which he reported being 
treated for elevated PSA levels and prostatitis while in 
service.  He complained of nocturia, approximately two times 
per night, along with occasional urgency, but denied 
incontinence, or burning or pain on urination.  Physical 
examination results revealed a normal prostate examination, 
normal genital examination, and showed that no fistula was 
noted.  The labs were determined to by clinically 
insignificant, with character turbid urinalysis.  The 
examiner noted that there was no abnormality noted on 
examination except for turbid urine.  However, the Veteran 
was diagnosed with chronic prostatitis.  The examiner failed 
to offer an opinion as to the nature and etiology of the 
Veteran's current prostate disorder.  

Significantly, a private treatment record, dated in October 
2006, provides a medical nexus between the Veteran's current 
prostate disability and a service origin.  The physician 
opined that the Veteran had an elevated PSA discovered while 
he was on active duty, that prostate biopsy showed chronic 
prostatitis changes rather than malignancy, and that the 
Veteran continues to have an on-going elevated PSA secondary 
to the chronic prostatitis changes that were diagnosed while 
he was on active duty.  While the private physician is a 
certified member of the American Board of Urology, has 
treated the Veteran since 1999, and has extensive knowledge 
of the Veteran's medical history, this opinion appears to be 
based in part on the assumption that some findings reported 
after the Veteran's separation from service were taken during 
his active service, which is incorrect. The evidence fails to 
suggest that prostatitis had its onset in or is otherwise 
related to the Veteran's active service or ACDUTRA. 

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As a lay person, the 
Veteran is not competent to say that his condition is related 
to his periods of military service.

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the record as it stands does not indicate that the 
disability at issue may be associated with any event, injury, 
or disease in service; hence, no VA examination is warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for prostatitis, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  







ORDER

Service connection for prostatitis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


